Name: Commission Decision No 1056/89/ECSC of 19 April 1989 terminating the review of anti-dumping measures concerning imports of certain iron or steel coils, hot- rolled, originating in Argentina and Canada and confirming the expiry of those measures
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  trade;  cooperation policy
 Date Published: 1989-04-25

 Avis juridique important|31989S1056Commission Decision No 1056/89/ECSC of 19 April 1989 terminating the review of anti-dumping measures concerning imports of certain iron or steel coils, hot- rolled, originating in Argentina and Canada and confirming the expiry of those measures Official Journal L 112 , 25/04/1989 P. 0005 - 0008*****COMMISSION DECISION No 1056/89/ECSC of 19 April 1989 terminating the review of anti-dumping measures concerning imports of certain iron or steel coils, hot-rolled, originating in Argentina and Canada and confirming the expiry of those measures THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as corrected (2), and in particular Articles 9 and 15 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: A. Previous procedure (1) In November 1982 the Commission initiated an anti-dumping proceeding concerning imports of hot-rolled iron or steel coils originating inter alia, in Argentina and Canada (3). By Decision No 702/83/ECSC (4) the Commission imposed provisional anti-dumping duties on these products. By Decision No 1638/83/ECSC (5) the Commission accepted price undertakings from certain Canadian exporters. (2) By Decision No 2182/83/ECSC (6) the Commission imposed definitive anti-dumping duties and accepted a further price undertaking from another Canadian exporter. In accordance with Article 15 of Commission Decision No 2177/84/ECSC (7) the Commission published in January 1988 a notice of the impending expiry of the undertaking with the Canadian exporters (8) and in February 1988 a notice of the impending expiry of the anti-dumping duties on products, inter alia, from Canada and Argentina (9). B. Review request and initiation (3) The Commission received in March 1988 a request for review with regard to imports of the products in question originating in Canada and Argentina lodged by the European Confederation of Iron and Steel Industries (Eurofer) on behalf of producers whose collective output represents the majority of the Community industry. (4) The request alleged that imports from Canada had continued to be dumped and that the increase in production and exports in Argentina could lead again to considerable trade diversion to the Community after expiry of the anti-dumping measures in force and that the combined effects would lead to renewed injury to the Community industry if the measures were allowed to lapse. (5) The evidence submitted was considered sufficient to justify the initiation of a review, announces by a notice in the Official Journal of the European Communities (10), and the Commission commenced an investigation. C. Product (6) The products concerned are certain flat-rolled products of iron or non-alloy steel, of a width exceeding 500 mm but less than 1 500 mm if intended for rerolling, of a thickness of 1,5 mm or more, in coils, not further worked than hot-rolled, containing by weight less than 0,6 % of carbon, falling within CN codes: ex 7208 11 00, ex 7208 12 10, ex 7208 12 91, ex 7208 12 99, ex 7208 13 10, ex 7208 13 91, ex 7208 13 99, ex 7208 14 10, ex 7208 14 90, ex 7208 21 10, ex 7208 21 90, ex 7208 22 10, ex 7208 22 91, ex 7208 22 99, ex 7208 23 10, ex 7208 23 91, ex 7208 23 99, ex 7208 24 10, ex 7208 24 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10. D. Subsequent procedure (7) The Commission officially so advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (8) All the Canadian and Argentinian producers/exporters and an importer known to the Commission made their views known in writing. Some Canadian producers/exporters and an importer requested hearings which were granted. (9) No submissions were made by or an behalf of Community purchasers or processors of the hot-rolled flat products of iron or steel concerned. (10) The Commission sought and verified all information it deemed to be necessary for the purpose of its determination and carried out investigations at the premises of the following companies: Community producers: - Kloeckner Stahl GmbH, Duisburg, Germany, - Thyssen Stahl AG, Duisburg, Germany, - Stahlwerke Peine-Salzgitter AG, Salzgitter, Germany, - Cockerill Sambre SA, Seraing, Belgium, - Italsider SpA, Genoa, Italy, - Hoogovens Groep BV, Ijmuiden, Netherlands. Non-Community producers/exporters: (a) in Canada: - Algoma Steel Corp. Ltd, Sault Ste. Marie, Ontario, - Dofasco Inc., Hamilton, Ontario, - Stelco Inc., Hamilton, Ontario, - Sidbec-Dosco Inc., Montreal, Quebec; (b) in Argentina: Somisa, Buenos Aires. Community importer: E. Erhardt y Cia, SA, Bilbao, Spain. (11) The Commission requested and received detailed written submissions from complainant Community producers and some importers and verified the information therein to the extent considered necessary. (12) The investigation of dumping covered the period from 1 June 1987 to 31 May 1988. B. Results of the dumping investigation (13) The investigation carried out by the Commission's departments showed that during the reference period only one Canadian company had exported 10 000 tonnes of prime hot-rolled coils to Italy under the price undertaking accepted by the Commission and that only one shipment of 5 600 tonnes had been made by the Argentinian producer to Spain under a quota opened by the Spanish Government for imports of hot-rolled coils from Argentina for which an anti-dumping duty of ECU 29 per tonne has been levied. (14) With regard to Canada the comparison of the export price to the Community with the normal value derived from the average domestic sales price in the ordinary course of trade at the ex works stage revealed a dumping margin of 10,7 %. (15) With regard to Argentina the Commission had to consider that the majority of domestic sales of the products in question had not been made in the ordinary course of trade. It was therefore decided to base normal value on the import basis price free at Community frontier as published by the Commission (1). The Argentinian exporter/producer did not object to this determination. (16) The comparison with the export price free at Community frontier, duty unpaid, revealed a dumping margin of 30,6 %. F. Injury (17) Since the imposition of anti-dumping measures against Argentina and Canada in 1983 exports of hot-rolled coils from these countries to the Community had practically ceased except some small sporadic shipments under a price undertaking accepted from a Canadian company and under a quota opened by the Spanish Government for imports of hot-rolled coils from Argentina. (18) The imports from Argentina and Canada during the reference period, although singificantly dumped, represent a negligible quantity in relation to total Community consumption. Taken together their market share was well below 1,0 %. (19) The Commission also verified that the prices at which the imported products were resold in the Community did not undercut Community producers' prices during the reference period and that the price undertakings given by certain Canadian companies had been respected. (20) The insignificant quantities of hot-rolled coils exported from Argentina and Canada to the Community combined with the absence of price undercutting led the Commission to the conclusion that the imports in question did not cause material injury to the Community industry throughout the period of validity of the anti-dumping measures and during the investigation period. G. Threat of injury (21) The Commission has also considered whether after expiration of the protective measures it would be likely that the dumped imports would increase again to an extent threatening to cause material injury to the Community industry. In this connection the Commission took account of the following factors. (a) Argentina (22) Hot rolling capacities for flat products in Argentina are unchanged since 1975 and no extension plans exist for the near future. Output has reached capacity limits since 1986 following the recovery of domestic demand and the very favourable development of non-Community export markets, mainly the USA, Japan, Thailand and India. Output levels of finished products in Argentina are limited by bottle-necks in pig-iron production. Thus the relining of a blast furnace in 1988 led to a distinct shortage which generated an import demand of about 250 000 tonnes of semi-finished products as slabs and hot-rolled coils for further processing. In addition considerable cuts of domestic sales had to be made in order to fulfil export contracts. (23) The outlook for the current year and beyond is for a further strengthening of domestic demand for hot-rolled coils in Argentinia and a continuation of the favourable situation of the third country steel markets mainly supplied by the Argentinian producer/exporter. Partial lifting of the price-freeze in Argentina in order to bring better in line cost of production and returns will probably lead to an increase in domestic supplies and reduce the drive for exports. (24) The limited production capacities for hot-rolled coils compared with the foreseeable development of domestic demand and export flows to regions other than the Community in 1989 leads the Commission to the conclusion that there is no clearly foreseeable threat that imports from Argentina of hot-rolled coils to the Community would increase to a sizeable market share after the expiration of the anti-dumping measures in force and that under these conditions the reoccurrence of material injury is not imminent. (b) Canada (25) The five Canadian companies which have cooperated in the proceeding account for almost all hot-rolled coil production in Canada. The last capacity extension took place in 1983. None of the companies under investigation intends to instal new hot rolling plant leading to capacity increases in the next few years. (26) Since 1987 the Canadian companies have been operating at full capacity. In order to cope with the considerable increase in demand in Canada and the USA, some of the companies have had to import slaby and hot-rolled coils to make up, for shortages in certain areas of production lines. This situation is forecast to continue in 1989. The order books, sales and production plans of the companies show that capacities will be fully utilized in 1989, leaving practically no room for major off-shore exports. On the contrary, continuing shortages are estimated to lead to import requirements of about 350 000 tonnes of slabs and hot-rolled coils in 1989. (27) The conclusion of the free trade agreement between Canada and the USA is also an assurance of open access to the US market in the future which is of primary importance for the Canadian companies concerned. (26) The foreseeable continuation of strong demand for hot-rolled coils in the North American market in 1989 and beyond, the apparent capacity shortage of the Canadian companies, their trade concentration on the US market and their position as net importers from other regions including the Community, leas the Commission to the conclusion that there is limited scope for increased exports of hot-rolled coils to the Community threatening to cause injury to the Community industry if the anti-dumping measures were allowed to lapse. H. Termination (29) In the light of the above findings the Commission considers that there is no clearly foreseeable and imminent threat that in the absence of protective measures imports of hot-rolled coils from Canada and Argentina would again cause injury to the Community industry. Consequently this review proceeding shall be terminated and the anti-dumping measures shall lapse in accordance with Article 15 (1) of Commission Decision No 2424/88/ECSC. (30) The complainant was informed of the essential facts and considerations on the basis of which the Commmission intended to terminate the review proceeding, HAS ADOPTED THIS DECISION: Article 1 The review of anti-dumping measures concerning imports of certain iron or steel coils, hot-rolled, originating in Argentina and Canada is hereby terminated. Article 2 1. The price undertakings given by - Dofasco Inc., Hamilton, Ontario, - Titan International Corporation, New York, - Sidbec-Dosco Inc., Montreal, Quebec shall lapse with effect from 20 June 1988. 2. The price undertaking given by Stelco Inc., Hamilton, Ontario and the definitive anti-dumping duties imposed on certain flat-rolled products of iron or non-alloy steel, of a width exceeding 500 mm but less than 1 500 mm if intended for rerolling, of a thickness of 1,5 mm or more, in coils, not further worked than hot-rolled, containing by weight less than 0,6 % of carbon, falling within CN codes: ex 7208 11 00, ex 7208 12 10, ex 7208 12 91, ex 7208 12 99, ex 7208 13 10, ex 7208 13 91, ex 7208 13 99, ex 7208 14 10, ex 7208 14 90, ex 7208 21 10, ex 7208 21 90, ex 7208 22 10, ex 7208 22 91, ex 7208 22 99, ex 7208 23 10, ex 7208 23 91, ex 7208 23 99, ex 7208 24 10, ex 7208 24 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10. originating in Argentina and Canada shall lapse with effect from 6 August 1988. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 18. (2) OJ No L 273, 5. 10. 1988, p. 19. (3) OJ No C 303, 20. 11. 1982, p. 4. (4) OJ No L 82, 29. 3. 1983, p. 9. (5) OJ No L 160, 18. 6. 1983, p. 32. (6) OJ No L 210, 2. 8. 1983, p. 5. (7) OJ No L 201, 30. 7. 1984, p. 17. (8) OJ No C 1, 5. 1. 1988, p. 3. (9) OJ No C 56, 27. 2. 1988, p. 3. (10) OJ No C 158, 17. 6. 1988, p. 3. (1) OJ No C 17, 22. 1. 1988, p. 5.